

Exhibit 10.1
 
Consulting Agreement



This agreement (hereinafter this “Agreement”) is made as of the 21st day of
October, 2013 (the “Effective Date”), by and between Vida Media, LLC, a Nevada
limited liability company with a place of business at 631 N. Stephanie Street,
Suite 284, Henderson, NV 89014 (“VIDA”), and MeeMee Media, Inc., a Nevada
corporation with a place of business at 6630 West Sunset Blvd., Los Angeles, CA
90027 (“MeeMee”). VIDA and MeeMee are sometimes hereinafter referred to
individually as a “Party” and jointly as the “Parties.”


1.  
Preamble.



a.     
MeeMee is seeking to complete the acquisition of a Latin American mobile content
target (the “RTO”).
 

b.     
VIDA has developed a video content business plan and has been in discussions
with numerous media content providers throughout Latin America to open up
opportunities for video content acquisition and exploitation.  Its business plan
and intrinsic expertise is highly synergistic with the RTO.
 

c.     
VIDA’s principals, Peter Heumiller and Karl Loriega, have unique experience,
skills and expertise in video content acquisition, distribution, development,
packaging, management and development of ancillary revenue streams in Latin
America.
 

d.     
MeeMee desires to engage VIDA to provide, and VIDA desires to provide to MeeMee,
certain consulting services on the terms and subject to the conditions set forth
herein.



2.  
Engagement and Scope of Services. MeeMee hereby engages VIDA, via its
principals, Peter Heumiller and Karl Loriega, on a non-exclusive basis, to
develop MeeMee’s business for the origination and delivery of new video content
in Latin America (the “Services”); provided, however, that the Services shall
not include any services relating to programming content targeting infants and
toddlers up to three (3) years of age or their parents in Latin
America.  Heumiller and Loriega shall each be named “Senior Consultants” for
MeeMee starting on the Effective Date and ending December 31, 2013 (the
“Consulting Period”). During the Consulting Period, VIDA shall use its best
commercial efforts to execute on those opportunities that it has identified in
the business plan and keep MeeMee informed of all business opportunities that
come to its attention and appear beneficial to MeeMee’s business so that MeeMee
can obtain the maximum benefits from VIDA’s knowledge base, experience and
network.  During the Consulting Period, (i) any and all assets and video content
developed and created by VIDA prior to the Consulting Period shall remain the
sole property of VIDA (the “VIDA Assets”); and (ii) any and all market data,
market intelligence, business opportunities and business plans developed and
created by VIDA shall be the sole property of MeeMee (the “MeeMee Assets”).



3.  
Compensation and Working Capital. As and for compensation for the Services and
to furnish working capital for VIDA in connection with its activities on behalf
of MeeMee,



a.     
MeeMee shall pay VIDA the non-refundable sum of One Hundred Thousand Dollars
($100,000.00) through December 31, 2013, as follows: $10,000.00 within five days
of execution of this Agreement, $10,000 in each of the three weeks that follow,
and $15,000.00 per week thereafter until the sum is paid in full.


Consulting Agreement
Page 1

 
 

--------------------------------------------------------------------------------

 

b.     
As promptly as practical after the date hereof, MeeMee shall issue One Hundred
Thousand (100,000) restricted common shares of MeeMee to each of the two members
of VIDA (i.e., All Screens Media, LLC and Kalayo, Inc. (collectively,
“Members”)) (for a total of Two Hundred Thousand (200,000) restricted common
shares). Such shares shall vest immediately and not be subject to forfeiture.
VIDA shall cause its Members to execute and deliver MeeMee’s standard form of
restricted stock subscription agreement and accredited investor questionnaire
upon MeeMee’s presentation of such documentation  to VIDA.



c.     
As promptly as practical after the date hereof, MeeMee shall issue a warrant to
purchase One Hundred Thousand (100,000) restricted common shares of MeeMee to
each of the Members of VIDA (for a total of Two Hundred Thousand (200,000)
restricted common shares). The foregoing warrant shall have the same exercise
price as the lowest exercise price for any share purchase warrants issued in
connection with MeeMee’s anticipated RTO financing (or if such financing does
not occur, at an exercise price to be mutually agreed to by the Parties, but in
which case at an exercise price that is not higher than the exercise price of
any share purchase warrants issued to investors between the date of this
Agreement and the date of issuance of the warrants to VIDA) and shall have an
exercise period of three years from the date of full vesting. The foregoing
warrant shall vest and become exercise-able on and after December 31, 2013 or
January 15, 2014, but only if the latter date is required by MeeMee to match up
with the effective date of its other outstanding warrants.  VIDA shall cause its
Members to execute and deliver a warrant agreement, in form and substance
reasonably acceptable to the Parties, in connection with the issuance of such
warrants.



4.  
Acquisition of VIDA.



a.  
Preconditions for Acquisition. MeeMee shall have the right (but not the
obligation) to acquire VIDA, including the continuing services of its Members,
if either of the following occurs:



i.       
MeeMee completes the RTO by no later than February 15, 2014 and, for purposes of
executing the new video content business plan (the “Plan”), is able to provide,
immediately available funding for such plan in the amount of One Million Dollars
($1,000,000.00), together with a comittment to provide an additional One Million
Dollars of funding in quarterly installments of Two Hundred Fifty Thousand
Dollars ($250,000) over the ensuing twelve months, less any sums already paid
pursuant to paragraph 3.a above; or



ii.      
MeeMee is able to provide immediately available funding in the amount of Two
Million Dollars ($2,000,000.00) no later than February 15, 2014, for purposes of
executing the Plan.



 
Events upon Closing. If MeeMee elects to acquire VIDA, the following events
shall occur no later than upon closing of any acquistion of VIDA by MeeMee:



i.       
MeeMee shall provide VIDA with such documentation as is reasonably required by
VIDA to demonstrate the immediate availability of the funding referred to in
paragraphs 4.a.i. or 4.a.ii (as applicable) as the operating capital necessary
to execute the Plan;


Consulting Agreement
Page 2

 
 

--------------------------------------------------------------------------------

 

ii.      
the Parties shall negotiate in good faith and execute an appropriate agreement
transferring to MeeMee all of the assets of VIDA, which such agreement shall
include, without limitation, binding ADR provisions that shall apply in the
event of breach by any Party of their respective warranties, representations,
promises and/or covenants contained in such agreement;



iii.     
As consideration for the purchase of VIDA, MeeMee shall issue Four Hundred
Thousand (400,000) restricted common shares of MeeMee to each of the Members of
VIDA (for a total of Eight Hundred Thousand (800,000) restricted common shares).
Such shares shall vest over twelve months, pro rata, on a quarterly basis. VIDA
shall cause its Members to execute and deliver MeeMee’s standard form of
restricted stock subscription agreement and accredited investor questionnaire
upon MeeMee’s presentation of such documentation to VIDA;



iv.    
As consideration for the purchase of VIDA, MeeMee shall issue a warrant to
purchase Four Hundred Thousand (400,000) restricted common shares of MeeMee to
each of the Members of VIDA (for a total of Eight Hundred Thousand (800,000)
restricted common shares). The foregoing warrant shall have the same exercise
price as the exercise price for any share purchase warrants issued in connection
with MeeMee’s anticipated RTO financing (or if such financing does not occur, at
an exercise price to be mutually agreed to by the Parties) and shall have an
exercise period of three years from the date of full vesting.  The foregoing
warrant will vest over twelve months, pro rata, on a quarterly basis. VIDA shall
cause its Members to execute and deliver a warrant agreement, in form and
substance reasonably acceptable to the Parties, in connection with the issuance
of such warrants.



v.     
Heumiller and Loriega shall become employees of MeeMee pursuant to executive
employment agreements, each such agreement to be negotiated by the Parties in
good faith, provided, however, that such employment agreements shall not contain
no less than the following terms: base salaries for each of Heumiller and
Loriega consistent with salaries of top executives of MeeMee (not including the
CEO and Executive Chairman), but in no event less than Two Hundred Thousand
Dollars ($200,000.00); together with benefits and participation in defined stock
and bonus programs for Heumiller and Loriega consistent with the benefits and
programs granted to top executives of MeeMee (not including the CEO and
Executive Chairman) and irrespective of the grants of stock to VIDA’s Members
under paragraphs 3 and 4 above. Notwithstanding the foregoing, the Parties shall
negotiate in good faith in the event the Parties deem it beneficial to MeeMee
and VIDA (or the VIDA content division) to designate portions of the base
salaries of Loriega and Heumiller to third party consultants and/or staff.



5.  
Confidential Information and Work Product.



a.      
VIDA acknowledges that MeeMee and its affiliates continually develop MeeMee
Confidential Information (as defined below); that VIDA may develop MeeMee
Confidential Information for MeeMee or its affiliates; and that VIDA may learn
of MeeMee Confidential Information during the course of its engagement. VIDA
will comply with the policies and


Consulting Agreement
Page 3

 
 

--------------------------------------------------------------------------------

 

procedures of MeeMee and its affiliates for protecting MeeMee Confidential
Information and shall not disclose to any person or use, other than as required
by applicable law or for the proper performance of its duties and
responsibilities to MeeMee and its affiliates, any MeeMee Confidential
Information obtained by VIDA incident to its engagement or other association
with MeeMee or any of its affiliates. VIDA understands that this restriction
shall apply to its Members and its direct or indirect employees and shall
continue to apply after its engagement hereunder terminates, regardless of the
reason for such termination.


b.     
All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of MeeMee or any of its
affiliates and any copies, in whole or in part, thereof (“Documents”), whether
or not prepared by MeeMee, but excluding the VIDA Assets,  shall be the sole and
exclusive property of MeeMee. VIDA shall safeguard all Documents and shall
surrender at the time its engagement hereunder terminates, or at such earlier
time or times as MeeMee may specify, all Documents and all other property of
MeeMee and its affiliates then in the VIDA’s possession or control.



c.     
For purposes hereof, “MeeMee Confidential Information” shall mean any and all
information of MeeMee and its affiliates that is not generally known by those
with whom MeeMee or any of its affiliates competes or does business, or with
whom MeeMee or any of its affiliates plans to compete or do business, including
without limitation (i) information related to its products, technical data,
methods, processes, know-how and inventions, (ii) the development, research,
testing, marketing and financial activities and strategic plans of MeeMee and
its affiliates, including the MeeMee Assets, (iii) the manner in which they
operate and their business plans and strategies, (iv) their costs and sources of
supply, (v) the identity and special needs of the customers and potential
customers and its affiliates and (vi) the persons and entities with whom MeeMee
and its affiliates have business relationships and the nature and substance of
those relationships.  MeeMee Confidential Information does not include
information that enters the public domain, other than through a breach by VIDA
or another person of an obligation of confidentiality to MeeMee or any of its
affiliates.



d.     
MeeMee acknowledges that VIDA has VIDA Confidential Information (as defined
below) and that MeeMee may learn of VIDA Confidential Information during the
course of this Agreement. MeeMee will comply with the policies and procedures of
VIDA and its affiliates for protecting VIDA Confidential Information and shall
not disclose to any person or use, other than as required by applicable law or
in connection with VIDA’s performance under this Agreement. MeeMee understands
that this restriction shall apply to its direct or indirect employees and shall
continue to apply after its engagement hereunder terminates, regardless of the
reason for such termination.



e.     
For purposes hereof, “VIDA Confidential Information” shall mean any and all
information of VIDA as of the date of this Agreement that is not generally known
by those with whom VIDA competes or does business, including without limitation
(i) information related to its products, technical data, methods, processes,
know-how and inventions, (ii) the development, research, testing, marketing and
financial activities and strategic plans of VIDA, (iii) the manner in which VIDA
operates and its business plans and strategies, (iv) VIDA’s costs and sources of
supply, (v) the identity and special needs of the customers and



Consulting Agreement
Page 4

 
 

--------------------------------------------------------------------------------

 

potential customers of VIDA, and (vi) the persons and entities with whom VIDA
has a business relationships and the nature and substance of those
relationships.  VIDA Confidential Information does not include the MeeMee Assets
developed by VIDA under this Agreement, and information that enters the public
domain, other than through a breach by MeeMee or another person of an obligation
of confidentiality to VIDA.


6.  
Representations and Warranties.  VIDA represents and warrants to MeeMee that (a)
it has the full power, right and authority to enter into this Agreement, to
carry out its obligations under this Agreement, and that this Agreement is
binding and enforceable against it;  (b) the execution of this Agreement and the
performance of its obligations hereunder does not and will not violate any
applicable law, rule or regulation or otherwise conflict with or violate any
other agreement to which VIDA is a party (including, without limitation, its
Consultancy Agreement with BFTV, LLC dated as of June 12, 2013) which is or
would reasonably be expected to have a materially adverse effect to this
Agreement or any transactions or arrangements contemplated hereunder; and (c)
Peter Heumiller and Karl Loriega are the sole owners of VIDA and have consented
to this Agreement and the transactions described herein.



7.  
Notice. Any notice which either Party hereto is required or desires to give to
the other shall be in writing and may be sent pre-paid via a reputable express
mail delivery service which requires signature upon delivery, or by facsimile or
e-mail, provided, however, that notice by facsimile or e-mail shall be effective
only if the sender receives confirmation of correct transmission or a response
from the recipient that indicates or reflects the fact that such notice was
received. Notice sent via reputable express mail delivery service shall be
deemed effective two days after sending. Notices to each Party shall be
addressed as indicated on the first page of this Agreement or to such other
addresses as one Party may notify the other in writing from time to time.



8.  
Construction.



a.    
Amendments in Writing. No amendment to or modification of this Agreement or any
of its terms and conditions shall be valid or binding on the Parties unless made
in writing and signed by a duly authorized representative of both Parties.



b.   
Assignment. Neither Party may transfer or assign this Agreement or any of its
rights hereunder, whether temporarily or permanently, voluntarily or
involuntarily, and whether by merger (where the transferring or assigning Party
is the disappearing corporation or entity), consolidation, dissolution,
operation of law or any other manner without the prior written consent of the
other Party. The non-assigning Party shall be entitled to void any purported
assignment in violation of this paragraph 8.b and terminate the Consulting
Period, which termination shall be deemed to have taken effect as of the
purported assignment’s occurrence. Any such termination is without prejudice to
the non-assigning Party’s claim for damages.



c.    
Binding Effect. The rights and benefits of this Agreement shall be binding upon
and inure to the benefit of, and be enforceable by the Parties' respective
successors and assigns.



d.    
Cumulative Remedies. All rights and remedies of the Parties, whether at law or
in equity, shall be cumulative and none of them shall be in limitation of any
other right or remedy.


Consulting Agreement
Page 5

 
 

--------------------------------------------------------------------------------

 

e.  
Effective Date. If no date is entered on the first line of this Agreement, then
the Effective Date shall be the date of signing of the last Party to sign this
Agreement.



f.   
Enforceability/Severability. If any provision of this Agreement shall be held
void, voidable, invalid or inoperative, the remaining provisions of this
Agreement shall remain in full force and effect. However, if such void,
voidable, invalid or inoperative provision is a material term or condition of
this Agreement, the Parties shall supply a substitute provision, negotiated in
good faith, which comes closest to their original intent.



g.  
Entire Agreement. This Agreement is the entire agreement and understanding
between the Parties relating to the subject matter hereof and supersedes all
prior or contemporaneous oral or written communications, proposals,
understanding, agreements and representations between the Parties with respect
to said subject matter.



h.  
Governing Law. This Agreement and any dispute or controversy arising out of or
related hereto and/or the relationship between the Parties established herein
(“Claims”) shall be governed by and construed, interpreted and resolved in
accordance with the laws of the State of Nevada without regard to its choice of
law provisions; provided, however, that any procedural or substantive Claim
conflicting with or falling under the exclusive jurisdiction of United States
federal law shall be governed by, and construed, interpreted and resolved in
accordance with United States federal law without regard to its choice of law
provisions. All Claims shall be submitted exclusively to the federal and state
courts of competent jurisdiction located in Las Vegas, Nevada, and the Parties
hereby unconditionally and irrevocably consent and submit to such exclusive
jurisdiction and venue, and waive any objection they may now or hereafter have
with respect thereto.



i.   
Headings. The paragraph headings in this Agreement are solely for the
convenience of the Parties and have no legal or contractual significance.



j.   
Independent Entities. During the Consulting Period, this Agreement does not
create a partnership, employment relationship, agency, franchise or joint
venture relationship between the Parties.  It is understood and agreed that VIDA
is and will be an independent contractor.  VIDA’s Members and its direct or
indirect employees may perform Services under MeeMee’s general direction as to
the result of activity but VIDA shall determine, in its discretion, the manner
and means by which the Services are accomplished.  VIDA acknowledges and agrees
that it, and its Members or direct or indirect employees, as applicable, are
obligated to report as income all compensation received pursuant to this
Agreement, and VIDA agrees to and acknowledges the obligation to comply with all
applicable tax laws and pay all taxes that are due.



k.  
Presumptions. This Agreement shall be construed without regard to any
presumption or other rule permitting construction against the Party causing this
Agreement to be drafted and shall not be construed more strictly in favor of or
against either Party.



l.   
Rights of Third Parties. This Agreement shall not be deemed to give any right or
remedy to any third party whatsoever.


Consulting Agreement
Page 6

 
 

--------------------------------------------------------------------------------

 



 
m.
Signature and Counterparts. This Agreement may be signed in counterparts and
transmitted by one Party to the other via email or facsimile. Said counterparts,
taken together, shall constitute one agreement. If this Agreement is signed in
counterparts, neither Party shall be bound by this Agreement until both Parties
have duly executed a counterpart hereof.



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.




Vida Media, LLC
 
MeeMee Media, Inc.
 
By:
/s/ PETER HEUMILLER
 
By:
/s/MARTIN DOANE
Name:
Peter Heumiller
 
Name:
Martin J. Doane
Title:
Managing Member
 
Title:
Executive Chairman
Date:
October 21, 2013
 
Date:
October 21, 2013

















Consulting Agreement
Page 7

 
 

--------------------------------------------------------------------------------

 
